DETAILED ACTION
This action is in response to the amended claims filed on 05/04/2021.
Claims 1-2, 9-14 have been amended. Claims 5-8 have been canceled.
Claims 1-4 and 9-18 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 2016/0198951 A1 – hereinafter Fujino) in view of Unger et al. (US 2009/0006131 A1 – hereinafter Unger) in view of Wollenweber et al. (US 2005/0267348 A1 – hereinafter Wollenweber) 

Regarding Claim 1 (Currently Amended), Fujino teaches an ophthalmic examination support system (Fujino: Fig. 1-2 ) comprising:
wherein the ophthalmic examination support system comprises:
an association information storage unit configured to store, in advance, association information in which association between predetermined medical information items and examination conditions of an … examination is recorded (Fujino: [0220]; each time performing a test, the ophthalmologic imaging apparatus may send information indicating the type of the test 
an examination unit configured to perform the examination type (Fujino: [0107]; on a predetermined setting screen displayed on the display 210, the content of the setting of a predetermined item related to the optical unit 10 and the data processor 130 are entered by using the operation unit 220. The main controller 111 creates the setting information including the content of the setting, and stores it in the storage 112, [0108]; The setting information is created with reference to test results and test conditions of the subject's eye E, the disease name (type of data to be diagnostic material), and the like, [0159] a doctor or the like enters the settings for a predetermined item(s) related to the optical unit 10 and the data processor 130 in the manner described above, for example,
the management apparatus comprises:
a controller configured to receive medical information comprising examination data of a patient's eye transmitted together with patient information from each of the plurality of clients, and to store the medical information in the medical information storage apparatus (Fujino: [0179] The main controller 111 controls the communication unit 140 to send the test data generated in step S19 to the external computer 1000, [0180] The test data may be accompanied 
Fujino teaches an ophthalmic examination device, an external computer (server) acquiring test results of a patient from EMR [0113], a controller to configure and execute controls based on examination condition, and transmit information to HIS (management apparatus) providing a standard test setting and obtain a results to be analyzed and determine the new imaging parameter for the patient eye [Fig. 3b]. However, Fujino does not expressly disclose a server to store patient data (database) and apparatus to manage the data, association storage unit, association obtaining unit selecting an exam type, execute controls based examination condition obtained by the examination condition obtaining unit, performing a statistical processing based on the received information from the information system regarding the patient image and data. 

Unger teaches 
a server that comprises a medical information storage apparatus configured to store medical information on each patient and a management apparatus configured to manage the medical information stored in the medical information storage apparatus Unger discloses an EMR (server) includes a database of patients information and mange patient data stored for determining an exam/procedure (Unger: [0013]; The technique is based upon creating and maintaining an EMR database designated generally by reference numeral 12. The database may be kept at a central location, or may be distributed among a number of computers, servers, or other devices… the database may include information that can be associated with individual patients to determine imaging recommendations, imaging parameters, [0016], [0028]; The filter and data conditioning and formatting module 56 may be present in the interfaces for each of the resources, or these may exist as computer code in separate computers or servers designed to refine or derive data from the provided data suitable for inclusion in the EMR database 12, [0030]; Information from the filter and data conditioning and formatting modules 56 may be provided directly to the EMR database 12)
a plurality of clients each of which is capable of communicating with the management apparatus Unger discloses a plurality of clients that can be a local or remote clients communicating with patient data modules (Unger: [Fig. 2], [0026]-[0028]) 
an updating unit configured to execute statistical processing of medical information on a plurality of patients stored in the medical information storage apparatus to update the association information Unger discloses a steps of performing a test begins by receiving the data and images of a patient from EMR at the first analyzing unit where the a statistical analysis is performed and updated to be stored (Unger: [Fig. 3, 4], [0033]; Where image data is available for processing and inclusion in the EMR database, such image data is first acquired as indicated at 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino to incorporate obtaining patient data from EMR to determine modality setting and analyzing the data obtained from the EMR for the patient images and data to update the EMR for subsequent imaging/test parameters, as taught by Unger which will help in providing imaging parameter setting based on patient information and reduce the cost accrued from additional unneeded images (Unger: [0004]; techniques for recommending or refining future imaging sessions, modalities, protocols and settings that would assist in likely recognizing and diagnosing medical conditions with the lowest cost and in the most time efficient manner).
Fujino and Unger disclose a predetermined medical information such as a medical condition and associated examination setting (condition) to the gathered medical information and 

Wollenweber teaches 
an examination condition obtaining unit configured to receive medical information retrieved from the medical information storage apparatus by the management apparatus based on patient information transmitted from one of the plurality of clients, the examination condition obtaining unit selecting an examination condition to diagnose a disease, the examination condition corresponding to at least part of the received medical information from the association information, and including an examination type Wollenweber discloses an automatic selection of a scan or imaging protocol (examination condition) where the protocol selection is using patient information to determine the best protocol for the exam. The selection of protocol also uses a real-time patient information such as patient weight or height to calculate the optimal protocol for the patient test (Wollenweber: [0006]; an automatic protocol selector configured to receive data relating to a patient, parameters relating to a type of scan to be performed, and a selection of a predetermined protocol stored in a database of the control mechanism, automatic protocol selector further configured to determine a scan protocol using at least one of the data relating to the patient, the parameters relating to the type of scan to be performed, and the selected predetermined protocol, [0021]; Automatic protocol selector 54 then facilitates an imaging protocol selection through automatic selection of a pre-programmed protocol using the patient information entered through patient interface 306, received through on-line data source 304 from the hospital information system, [0024]; The acquired prompt and random coincidence event 
a controller configured to execute control based on the examination condition obtained by the examination condition obtaining unit Wollenweber discloses based on the protocol selected, image acquisition parameters are set on the imaging modality (Wollenweber: [0022]; When a protocol is approved by the operator, parameters controlling the image scan may be transmitted to controllers 28, 30, and 44… Controlling scan parameters and reconstruction parameters using automatic protocol selector 54 facilitates automatic control of image data acquisition and automatic control of reconstruction of images 316. Parameters transmitted to DAS 32 from automatic protocol selector 54 may define, for example, but not limited to, emission frame duration, transmission frame duration, number of frames to acquire,…
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino and Unger to incorporate the a storage of patient data and associated exam type and obtaining the exam type based on the patient information and select the exam type, as taught by Wollenweber which provides a reliable means for determining parameters manage cost of imaging (Wollenweber: [0038]).

Regarding Claim 2 (Currently Amended), Fujino teaches an ophthalmic examination support system comprising:
wherein the ophthalmic examination support system comprises:
an association information storage unit configured to store, in advance, association information in which association between predetermined medical information items and examination conditions of an ophthalmic examination is recorded (Fujino: [0220]; each time performing a test, the ophthalmologic imaging apparatus may send information indicating the type of the test (e.g., OCT measurement, analysis, subjective visual acuity test) via a communication line to a computer (a hospital information system (HIS), etc,) installed in a medical institution together with patient identification information, [0106]; on a predetermined setting screen displayed on the display 210, the content of the setting of a predetermined item related to the optical unit 10 and the data processor 130 are entered by using the operation unit 220. The main controller 111 creates the setting information including the content of the setting, and stores it in the storage 112, [0108]; The setting information is created with reference to test results and test conditions of the subject's eye E, the disease name (type of data to be diagnostic material), and the like);
an examination unit configured to perform the examination type (Fujino: [0107]; on a predetermined setting screen displayed on the display 210, the content of the setting of a predetermined item related to the optical unit 10 and the data processor 130 are entered by using the operation unit 220. The main controller 111 creates the setting information including the content of the setting, and stores it in the storage 112, [0108]; The setting information is created with reference to test results and test conditions of the subject's eye E, the disease name (type of data to be diagnostic material), and the like, [0159] a doctor or the like enters the settings for a predetermined item(s) related to the optical unit 10 and the data processor 130 in the manner described above, for example,
the management apparatus comprises:
a controller configured to receive examination data of a patient's eye transmitted together with patient information from each of the plurality of clients, to transmit the received examination data to a computer located in an examination data analysis organization, to receive an analysis result of the examination data, and to store the analysis result in the medical information storage apparatus (Fujino: [0179] The main controller 111 controls the communication unit 140 to send the test data generated in step S19 to the external computer 1000, [0180] The test data may be accompanied by supplementary information such as the test date, the identification information of the subject and/or the subject's eye E, the identification information of the ophthalmologic imaging apparatus 1, and the like, [0220]; each time performing a test, the ophthalmologic imaging apparatus may send information indicating the type of the test (e.g., OCT measurement, analysis, subjective visual acuity test) via a communication line to a computer (a hospital information system (HIS), etc,) installed in a medical institution together with patient identification information, [0221]; each time performing a test, the ophthalmologic imaging apparatus stores the type of the test (and examination date, etc.). This process is performed, for example, in such a manner that the main controller 111 creates the information to be stored and stores it in the storage)
Fujino teaches an ophthalmic examination device, an external computer (server) acquiring test results of a patient from EMR [0113], a controller to configure and execute controls based on examination condition, and transmit information to HIS (management apparatus) providing a standard test setting and obtain a results to be analyzed and determine the new imaging parameter for the patient eye [Fig. 3b]. However, Fujino does not expressly disclose a server to store patient data (database) and apparatus to manage the data, association storage unit, association obtaining unit selecting an exam type, execute controls based examination condition obtained by the examination condition obtaining unit, performing a 

Unger teaches
…a server that comprises a medical information storage apparatus configured to store medical information on each patient, and a management apparatus configured to manage the medical information stored in the medical information storage apparatus (Unger discloses an EMR (server) includes a database of patients information and mange patient data stored for determining an exam/procedure (Unger: [0013]; The technique is based upon creating and maintaining an EMR database designated generally by reference numeral 12. The database may be kept at a central location, or may be distributed among a number of computers, servers, or other devices… the database may include information that can be associated with individual patients to determine imaging recommendations, imaging parameters, [0016], [0028]; The filter and data conditioning and formatting module 56 may be present in the interfaces for each of the resources, or these may exist as computer code in separate computers or servers designed to refine or derive data from the provided data suitable for inclusion in the EMR database 12, [0030]; Information from the filter and data conditioning and formatting modules 56 may be provided directly to the EMR database 12)
a plurality of clients each of which is capable of communicating with the management apparatus Unger discloses a plurality of clients that can be a local or remote clients communicating with patient data modules (Unger: [Fig. 2], [0026]-[0028]), 
an updating unit configured to execute statistical processing of medical information on a plurality of patients stored in the medical information storage apparatus to update the association information Unger discloses a steps of performing a test begins by receiving the data and images of a patient from EMR at the second analyzing unit where the analysis is performed and updated before sending for further recommendation and imaging/test settings (Unger: [Fig. 3, 4], [0037]; the analysis may include consideration of additional data for populations of patients… Both the raw and processed (derived) data may then be added to the EMR as again indicated at step 80, [0038], [0041]; the EMR is analyzed for various candidate diagnoses… a subsequent imaging session is recommended to refine potential diagnoses and to focus on either eliminating some of the candidate diagnoses or increasing a level of certainty of one or a few of the candidates, [0053]; segmentation algorithms often require statistical priors, such as parameters of probability distributions ( e.g., mean and standard deviation), [claim 15]; The method of claim 14, comprising storing in the electronic medical record in-line processing initial conditions prior data used in Bayesian analysis, model parameters, or statistical parameters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino to incorporate obtaining patient data from EMR to determine modality setting and analyzing the data obtained from the EMR for the patient images and data to update the EMR for subsequent imaging/test parameters, as taught by Unger which will help in providing imaging parameter setting based on patient information and reduce the cost accrued from additional unneeded images (Unger: [0004]; techniques for recommending or refining future imaging sessions, modalities, protocols and settings that would assist in likely recognizing and diagnosing medical conditions with the lowest cost and in the most time efficient manner).
Fujino and Unger disclose a predetermined medical information such as a medical condition and associated examination setting (condition) to the gathered medical information and 

Wollenweber teaches 
an examination condition obtaining unit configured to receive medical information retrieved from the medical information storage apparatus by the management apparatus based on patient information transmitted from one of the plurality of clients, the examination condition obtaining unit selecting an examination condition to diagnose a disease, the examination condition corresponding to at least part of the received medical information from the association information Wollenweber discloses an automatic selection of a scan or imaging protocol (examination condition) where the protocol selection is using patient information to determine the best protocol for the exam. The selection of protocol also uses a real-time patient information such as patient weight or height to calculate the optimal protocol for the patient test (Wollenweber: [0006]; an automatic protocol selector configured to receive data relating to a patient, parameters relating to a type of scan to be performed, and a selection of a predetermined protocol stored in a database of the control mechanism, automatic protocol selector further configured to determine a scan protocol using at least one of the data relating to the patient, the parameters relating to the type of scan to be performed, and the selected predetermined protocol, [0021]; Automatic protocol selector 54 then facilitates an imaging protocol selection through automatic selection of a pre-programmed protocol using the patient information entered through patient interface 306, received through on-line data source 304 from the hospital information system, [0024]; The acquired prompt and random coincidence event rates from scout scan 402 
the client comprises a controller configured to execute control based on the examination condition obtained by the examination condition obtaining unit Wollenweber discloses based on the protocol selected, image acquisition parameters are set on the imaging modality (Wollenweber: [0022]; When a protocol is approved by the operator, parameters controlling the image scan may be transmitted to controllers 28, 30, and 44… Controlling scan parameters and reconstruction parameters using automatic protocol selector 54 facilitates automatic control of image data acquisition and automatic control of reconstruction of images 316. Parameters transmitted to DAS 32 from automatic protocol selector 54 may define, for example, but not limited to, emission frame duration, transmission frame duration, number of frames to acquire,…
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino and Unger to incorporate the a storage of patient data and associated exam type and obtaining the exam type based on the patient information and select the exam type, as taught by Wollenweber which provides a reliable means for determining parameters manage cost of imaging (Wollenweber: [0038]).

Regarding Claim 3 (Previously Presented), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 1, wherein the controller of the client displays the examination condition obtained by the examination condition obtaining unit on a display device (Fujino: [0106]; For example, on a predetermined setting screen displayed on the display 210).


Regarding Claim 4 (Previously Presented), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 2, wherein the controller of the client displays the examination condition obtained by the examination condition obtaining unit on a display device (Fujino: [0106]; For example, on a predetermined setting screen displayed on the display 210).
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Regarding Claim 9 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 1, wherein the medical information stored in the medical information storage apparatus comprises genetic information of a patient Fujino does not disclose the genetic information of the patient. Unger discloses using genetic information (Unger: [0020]; The clinical data may be collected in any conventional manner, .. laboratory analyses on collected tissue samples, genetic analyses on tissue collected from the patient, and so forth... Where such data is available, it too may be entered into the EMR database)
the association information comprises first association information in which association between related genetic information of predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Unger: [0023]; Such information may be indicative, for example, predispositions to specific medical conditions and , and
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether genetic information retrieved based on the patient information comprises any of the related genetic information comprised in the first association information, and a process of obtaining an examination condition corresponding to related genetic information that has been determined to be comprised in the retrieved genetic information from the first association information Unger teaches association of genetic information and patient information and disease (Unger: [0052]; the acquisition may be controlled based upon genomic testing (e.g., clinical tests) in addition to the diagnostic imaging tests stored in the EMR. Increasingly, a number of diseases have been related to specific genetic correlations, and more diseases will be more closely related to such correlations in the future).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino to incorporate obtaining patient 

Regarding Claim 10 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 2, wherein the medical information stored in the medical information storage apparatus comprises genetic information of a patient Fujino does not disclose the genetic information of the patient. Unger discloses using genetic information (Unger: [0020]; The clinical data may be collected in any conventional manner, .. laboratory analyses on collected tissue samples, genetic analyses on tissue collected from the patient, and so forth... Where such data is available, it too may be entered into the EMR database),
the association information comprises first association information in which association between related genetic information of predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Unger: [0023]; predispositions to specific medical conditions and disease states, demographic risk factors, family risk factors, genetic risk factors, and so forth. As described below, such information may be analyzed and employed for determining whether subsequent imaging would assist in evaluating a patient condition, as well as in recommending the modality, protocol, and even settings to be used for such image data acquisition, [0037]; In addition to imaging-related data, , and
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether genetic information retrieved based on the patient information comprises any of the related genetic information comprised in the first association information, and a process of obtaining an examination condition corresponding to related genetic information that has been determined to be comprised in the retrieved genetic information from the first association information Unger teaches association of genetic information and patient information and disease (Unger: [0052]; the acquisition may be controlled based upon genomic testing (e.g., clinical tests) in addition to the diagnostic imaging tests stored in the EMR. Increasingly, a number of diseases have been related to specific genetic correlations, and more diseases will be more closely related to such correlations in the future)..
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino to incorporate obtaining patient data from EMR to include patient genetic information that may be used for selecting examination condition, as taught by Unger which will help in providing imaging parameter setting based on patient information and reduce the cost accrued from additional unneeded images (Unger: [0004]; techniques for recommending or refining future imaging sessions, modalities, protocols 

Regarding Claim 13 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 1, wherein the medical information stored in the medical information storage apparatus comprises image analysis data obtained through analysis of an image of a patient's eye, the association information comprises second association information in which association between feature information indicating morphological features and/or functional features of eyes suffering from predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Fujino: [0133]; an OCT image is analyzed to specify an image area corresponding to the Bruch's membrane and an image area corresponding to the retinal pigment epithelium, [0176] ;The test data generating unit 131 performs an analysis based on data acquired by the OCT measurement, [0196]; not only the morphological data of the subject's eye obtained by the OCT measurement, functional data can also be obtained through the subjective visual acuity test. Therefore, it is possible to test the state of the subject's eye from a wider angle), and 
Unger discloses analysis data includes a patient or a group of patients suffering and information relating to a medical condition (suffering from a medical condition/disease) and using the additional data to determine the subsequent image data acquisition (examination condition) providing a second association information (Unger: [0014], [0037]; the analysis may include consideration of additional data for populations of patients, known information relating to conditions and disease states, known information relating to risk factors for medical 
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether image analysis data retrieved based on the patient information corresponds to any of the feature information comprised in the second association information, and a process of obtaining an examination condition corresponding to feature information determined to correspond to the retrieved image analysis data from the second association information Fujino discloses using a third computer configured to obtain output information from the apparatus (Fujino: [0044]; the output unit includes a second communication unit capable of communicating with a third computer through a communication line, [0215]; The output unit includes a second communication unit (e.g., the communication unit 140) capable of communicating with a third computer). Unger disclose the analyzed data (population and known condition) obtained in the EMR and the determined subsequent image data acquisition associated (second association information) are used to determine if an individual patient is at risk based on detecting a similar condition to the population and accordingly provide an association information (third association information) (Unger: [0045]; additional information used in making recommendations might include demographic information stored in a demographic database. Where such information indicates that a particular patient (for whom the EMR is built and kept) is at risk for a particular condition, for example, the recommended imaging, processing, analysis or treatment could be altered based upon this data… a particular recommendation may be made due to the detection of similar conditions in a geographic area or population, [0047]; at query 104, it is determined whether a region of interest has been identified in the EMR from previous imaging sessions and from existing image data. Such image of interest 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 2, wherein the medical information stored in the medical information storage apparatus comprises image analysis data obtained through analysis of an image of a patient's eye, the association information comprises second association information in which association between feature information indicating morphological features and/or functional features of eyes suffering from predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Fujino: [0133]; an OCT image is analyzed to specify an image area corresponding to the Bruch's membrane and an image area corresponding to the retinal pigment epithelium, [0176] ;The test data generating unit 131 performs an analysis based on data acquired by the OCT measurement, [0196]; not only the morphological data of the subject's eye obtained by the OCT measurement, functional data can also be obtained through the subjective visual acuity test. Therefore, it is possible to test the state of the subject's eye from a wider angle). Unger discloses analysis data includes a patient or a group of patients suffering and information relating to a medical condition (suffering from a medical condition/disease) and using the additional data to determine the subsequent image data acquisition (examination condition) providing a second association information (Unger: [0014], [0037]; the analysis may include consideration of additional data for populations of patients, known information relating to conditions and disease 
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether image analysis data retrieved based on the patient information corresponds to any of the feature information comprised in the second association information, and a process of obtaining an examination condition corresponding to feature information determined to correspond to the retrieved image analysis data from the second association information Fujino discloses using a third computer configured to obtain output information from the apparatus (Fujino: [0044]; the output unit includes a second communication unit capable of communicating with a third computer through a communication line, [0215]; The output unit includes a second communication unit (e.g., the communication unit 140) capable of communicating with a third computer). Unger disclose the analyzed data (population and known condition) obtained in the EMR and the determined subsequent image data acquisition associated (second association information) are used to determine if an individual patient is at risk based on detecting a similar condition to the population and accordingly provide an association information (third association information) (Unger: [0045]; additional information used in making recommendations might include demographic information stored in a demographic database. Where such information indicates that a particular patient (for whom the EMR is built and kept) is at risk for a particular condition, for example, the recommended imaging, processing, analysis or treatment could be altered based upon this data… a particular recommendation may be made due to the detection of similar conditions in a geographic area or population, [0047]; at query 104, it is determined whether a region of interest has been identified in the EMR from previous imaging sessions and from existing image data. Such image of interest 
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Regarding Claim 17 (Previously Presented), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 13, wherein the image comprises an OCT image acquired using optical coherence tomography (Fujino: [0051]; The ophthalmologic imaging apparatus of the present invention creates a cross sectional image of the fundus of an eye using OCT imaging).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 18 (Previously Presented), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 14, wherein the image comprises an OCT image acquired using optical coherence tomography (Fujino: [0051]; The ophthalmologic imaging apparatus of the present invention creates a cross sectional image of the fundus of an eye using OCT imaging).
The motivations to combine the above mentioned references are discussed in the rejection of claim 2, and incorporated herein. 


Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 2016/0198951 A1 – hereinafter Fujino) in view of Unger et al. (US 2009/0006131 A1 – hereinafter Unger) Wollenweber et al. (US 2005/0267348 A1 – hereinafter Wollenweber) as mentioned in claim 1 and 2 above, and in view of Imamura (US Pub. 2013/0215388 A1)

Regarding Claim 11 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 1, wherein the medical information stored in the medical information storage apparatus comprises an image of a patient's eye,
the association information comprises second association information in which association between feature information indicating morphological … of eyes suffering from predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Fujino: [0196]; not only the morphological data of the subject's eye obtained by the OCT measurement, functional data can also be obtained through the subjective visual acuity test. Therefore, it is possible to test the state of the subject's eye from a wider angle), and 
However the combination of Fujino, Unger, and Wollenweber teach do not expressly teach features and/or functional feature of the eye
Imamura teaches 
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether a retrieved image indicates any of the morphological features and/or the functional features comprised in the second association information by analyzing the retrieved image based on the patient information, and a process of obtaining an examination condition corresponding to feature information indicating a morphological feature and/or a functional feature determined to be indicated in the retrieved image from the second association information (Imamura: [0094]; an early-stage lesion generated in a capillary vessel of an ocular portion can be detected through detection of an abnormality in both morphology (a shape and distribution) and a function of the capillary vessel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino, Unger, and Wollenweber to incorporate analyzing the morphological data to indicate a disease corresponding to the morphological and functional data, as taught by Imamura which will help improving detecting a disease or abnormality in a patient eye (Imamura: [0006]; detecting an abnormality in morphology and moving state in a capillary vessel and a blood cell involves such problems that there are a large number of vessels that makes the measurement thereof cumbersome, and in many cases, it is difficult to detect a lesion based on a fixed criterion since a determination criterion varies depending on an observer).

Regarding Claim 12 (Currently Amended), the combination of Fujino, Unger, and Wollenweber teach the ophthalmic examination support system of claim 2, wherein the medical information stored in the medical information storage apparatus comprises an image of a patient's eye,
the association information comprises second association information in which association between feature information indicating morphological … of eyes suffering from predetermined disease and examination conditions of an ophthalmic examination relating to the predetermined disease is recorded (Fujino: [0196]; not only the morphological data of the subject's eye obtained by the OCT measurement, functional data can also be obtained through the subjective visual acuity test. Therefore, it is possible to test the state of the subject's eye from a wider angle), and
However the combination of Fujino, Unger, and Wollenweber teach do not expressly teach features and/or functional feature of the eye
Imamura teaches 
the examination condition obtaining unit comprises an obtaining unit configured to execute a process of determining whether a retrieved image indicates any of the morphological features and/or the functional features comprised in the second association information by analyzing the retrieved image based on the patient information, and a process of obtaining an examination condition corresponding to feature information indicating a morphological feature and/or a functional feature determined to be indicated in the retrieved image from the second association information (Imamura: [0094]; an early-stage lesion generated in a capillary vessel of an ocular portion can be detected through detection of an abnormality in both morphology (a shape and distribution) and a function of the capillary vessel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujino, Unger, and Wollenweber to incorporate analyzing the morphological data to indicate a disease corresponding to the morphological and functional data, as taught by Imamura which will help improving detecting a disease or abnormality in a patient eye (Imamura: [0006]; detecting an abnormality in morphology and moving state in a capillary vessel and a blood cell involves such problems that there are a large number of vessels that makes the measurement thereof cumbersome, and in 

Regarding Claim 15 (Previously Presented), the combination of Fujino, Unger, Wollenweber, and Imamura teach the ophthalmic examination support system of claim 11, wherein the image comprises an OCT image acquired using optical coherence tomography (Fujino: [0051]; The ophthalmologic imaging apparatus of the present invention creates a cross sectional image of the fundus of an eye using OCT imaging).
The motivations to combine the above mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Regarding Claim 16 (Previously Presented), the combination of Fujino, Unger, Wollenweber, and Imamura teach the ophthalmic examination support system of claim 12, wherein the image comprises an OCT image acquired using optical coherence tomography (Fujino: [0051]; The ophthalmologic imaging apparatus of the present invention creates a cross sectional image of the fundus of an eye using OCT imaging).
The motivations to combine the above mentioned references are discussed in the rejection of claim 12, and incorporated herein.


Response to Amendment
Applicant's arguments filed 05/04/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(b) page 10
In response to the claims amendment, Examiner withdraw the 112(b) rejection.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-13. 
In response to the applicant argument that “Sluis does not teach or suggest "the examination condition obtaining unit selecting an examination condition to diagnose a disease”, as recited, Examiner points to the applicant argument that is directed to a new feature that was not included in the previous search and examination. The feature disclosed by the Applicant specification [0066], [0080]-[0091], discloses a step for selecting examination condition which is given the broadest reasonable interpretation as an examination protocol and the protocol is presented to a user to approve or modify the protocol and according to the action, the setting is transmitted to the examination unit as such a user interference is disclosed in the specification. Although the feature disclosed by Sluis provided an information by the database and selected test is performed by a user, the Examiner asserts that the claim limitation, under the broadest reasonable interpretation can be interpreted to teach the amended limitation of selecting an examination condition which can be performed by a user or automated. However, the Examiner added a new reference “Wollenweber” that teach an automated selection of an examination based on patient medical information to carry out diagnosis and type of examination. Hence, 
The rejection of the amended claim 1 under 103 has been addressed accordingly. As such, the 103 rejection of independent claim 2 is applied for the similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626